Case: 12-50182       Document: 00512089463         Page: 1     Date Filed: 12/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 19, 2012
                                     No. 12-50182
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BRADFORD ALLEN BULLOCK,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:92-CR-280-1


Before STEWART, Chief Judge, and OWEN and GRAVES, Circuit Judges.
PER CURIAM:*
       Bradford Allen Bullock was convicted of armed bank robbery, being a felon
in possession of a firearm, and using a firearm during a violent crime in 1992.
United States v. Bullock, 71 F.3d 171, 173-74 (5th Cir. 1995). Bullock was
sentenced to 222 months in prison and to three concurrent terms of supervised
release. The district court subsequently revoked supervision, sentenced Bullock
to 15 months in prison, and reimposed two 21-month and one 45-month terms
of supervised release, all to run concurrently.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50182     Document: 00512089463      Page: 2   Date Filed: 12/19/2012

                                  No. 12-50182

      The Government moved to revoke the reimposed supervised release based
on a state conviction for felony theft. At the revocation hearing, the Government
requested a maximum sentence and reminded the district court that the court
had informed Bullock that the maximum sentence would be imposed if he
violated the reimposed supervised release. The district court then heard from
Bullock and his counsel regarding an appropriate sentence. The district court
revoked Bullock’s reimposed supervised release and imposed two 9-month and
one 21-month terms of imprisonment to run consecutively to each other and
Bullock’s state sentence.
      On appeal, Bullock argues that the district court erred by prejudging the
sentence rather than considering the factors enumerated in 18 U.S.C. § 3553.
Revocation sentences generally are reviewed under 18 U.S.C. § 3742(a)(4)’s
“plainly unreasonable” standard. United States v. Miller, 634 F.3d 841, 843 (5th
Cir.), cert. denied, 132 S. Ct. 496 (2011). However, because Bullock did not object
in the district court to the court’s exclusive reliance on the statements made
during the prior proceeding, review is limited to plain error. See United States
v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009).
      The district court had warned Bullock, in a prior revocation proceeding,
that a maximum prison sentence would be imposed if he violated the reimposed
term of supervised release. This portion of the prior transcript was read into the
record of the current proceeding. Contrary to Bullock’s assertion, it was read
into the record at the behest of the Government to refresh the district court’s
recollection of the prior events. Additionally, the district court agreed with
defense counsel that the district court’s prior statement did not necessarily
mandate consecutive sentences. Given the district court’s statement that the
prior events did not determine the current sentence absolutely and the taking
of additional defense testimony and argument on the appropriate sentence,
Bullock cannot show that the district court plainly erred by prejudging his
sentence. See Puckett v. United States, 556 U.S. 129, 135 (2009); United States

                                        2
    Case: 12-50182     Document: 00512089463      Page: 3   Date Filed: 12/19/2012

                                  No. 12-50182

v. Davis, 602 F.3d 643, 647 (5th Cir. 2010) (applying plain error in the revocation
context).
      Bullock also argues that the district court erred in imposing consecutive
terms of imprisonment. “The district court has the discretion to order that a
sentence imposed upon the revocation of supervised release run concurrently
with or consecutively to other sentences.” Whitelaw, 580 F.3d at 260. Bullock
has presented no specific argument that the district court abused its discretion
other than to suggest that concurrent sentences would have met the purposes
of sentencing. He has not shown reversible error.
      The judgment of the district court is AFFIRMED.




                                        3